Citation Nr: 1637330	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  07-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected back disability.

2.  Entitlement to special monthly pension (SMP). 

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to October 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified before the undersigned Veterans Law Judge at the RO in August 2009.  He also testified before hearing officers at the RO in May 2008, May 2012, and September 2013.  Transcripts of all the hearings are associated with the claims file.

In December 2009, January 2012, March 2014 and August 2014 the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Substantive appeals for the issues of entitlement to initial higher ratings for degenerative disc disease of the lumbar spine, right lower extremity radiculopathy and left lower extremity radiculopathy have been timely received; however, because a hearing is pending for these issues, they are not ripe for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is necessary before a decision may be rendered with respect to the issues on appeal.  

Previously, the Board remanded the issue of entitlement to service connection for an acquired psychiatric disorder in order to obtain a VA examination as required by the duty to assist.  The Board stated that the Veteran was provided a VA psychiatric examination in January 2010, but the examiner did not provide an opinion addressing whether the Veteran's diagnosed bipolar disorder was caused or aggravated by a service-connected disability and as the Veteran has consistently maintained that his psychiatric condition is secondary to his service-connected degenerative disc disease of the lumbar spine, a new VA examination and medical opinion was therefore necessary to address the claim for secondary service connection.  In April 2015, the Veteran was afforded a VA examination and the examiner opined that any of the Veteran's psychiatric disorders are less likely than not caused or aggravated by the service-connected degenerative disc disease of the lumbar spine.  The rationale for this opinion is found to be inadequate as the examiner merely quoted the 2005 VA examination opinion stating, bipolar illness remains a major problem for this man but is separate from the incident of back injury while on active duty in the service and stated that he agreed with this opinion.  This rationale is conclusory and does not address whether the Veteran's service-connected back disability aggravated his claimed psychiatric disorder.  In order to properly adjudicate this appeal, a fully articulated and soundly reasoned medical opinion that accounts for the Veteran's competent lay testimony is needed.  As such, another VA examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

The claims for SMC and TDIU are inextricably intertwined with the claim for service connection for an acquired psychiatric disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, the claims for SMC and TDIU must be remanded to allow for the development and readjudication of the claim for service connection.


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination, by an examiner who has not previously examined the Veteran, to determine the nature and etiology of claimed acquired psychiatric disorder.  The claims file must be reviewed by the examiner in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the examiner must determine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any diagnosed psychiatric disorder is caused or aggravated by the service-connected degenerative disc disease of the lumbar spine.

A full rationale (i.e. basis) for all medical opinions much be provided.  The medical opinion should be rendered following complete review of the claims file, to include a VA provider's diagnosis of chronic pain syndrome associated with degenerative disc disease in September 1995 and the Veteran's reports that pain from his back has aggravated his psychiatric condition.  

2.  Readjudicate the claim for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, along with the claims for entitlement to SMC and TDIU, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

